      Case 1:20-cv-00194-JD Document 30 Filed 01/22/21 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE


Karen Elizabeth Rivera-Medrano

    v.                                       Civil No. 20-cv-194-JD

Acting Secretary, United States
Department of Homeland Security
et. al.

                               O R D E R

    Karen Elizabeth Rivera-Medrano, who was being detained

pending removal, brought a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241, seeking an order to require the

federal respondents to hold a bond hearing under 8 U.S.C.

§ 1226(a).   The court granted the petition in part and entered

judgment on July 21, 2020.     In November, Rivera-Medrano filed

three motions, which were referred to the magistrate judge for

review, and the magistrate judge has issued a report and

recommendation to deny the motions.      Rivera-Medrano has filed an

objection to the report and recommendation.



                              Background

    Rivera-Medrano is from El Salvador and sought asylum in the

United States.   She represented herself during the immigration

proceedings and because of the challenges of doing so, she gave

up her asylum claim.    An order of removal issued on January 30,

2018, and she was detained.
         Case 1:20-cv-00194-JD Document 30 Filed 01/22/21 Page 2 of 10



     After the American Civil Liberties Union began representing

Rivera-Medrano, the habeas petition was filed here.            Rivera-

Medrano asked the court to require the respondents to provide

her a bond hearing before an immigration judge.

     The respondents moved to dismiss her petition on the ground

that 8 U.S.C. § 1231(a) governed Rivera-Medrano’s detention,

which the respondents argued did not provide for release on

bond.    Because Rivera-Medrano’s motion for an expedited decision

had been granted, the court decided the case on the merits in

the context of the Department’s motion, concluding that she was

entitled to a bond hearing before an immigration judge.             The

respondents appealed the court’s decision to the First Circuit

Court of Appeals, Rivera-Medrano v. Wolf, 20-1573 (1st Cir. June

6, 2020).1    Id., doc. 00117675364.

     In response to this court’s order, a bond hearing was held

before an immigration judge, who, on April 14, 2020, released

Rivera-Medrano on bond.       The Board of Immigration Appeals

(“BIA”), however, reversed that decision on November 18, 2020.

Separately, the BIA denied Rivera-Medrano’s immigration appeal,




     1 In filings made in the First Circuit, the government
characterizes the notice of appeal as a protective notice to
allow time for the Office of the Solicitor General to decide
whether to take the appeal. The government has sought and been
granted extensions of time to file its brief. Therefore, the
status of the appeal is somewhat uncertain.

                                      2
      Case 1:20-cv-00194-JD Document 30 Filed 01/22/21 Page 3 of 10



and she appealed that decision to the First Circuit, Rivera-

Medrano v. Rosen, 20-1667 (1st Cir. filed July 6, 2020).

    In November, Rivera-Medrano filed a motion in this court to

enforce judgment and an emergency motion to stay the decision of

the BIA that reversed her release on bond.        She argued that the

BIA failed to apply the legal standard stated in the court’s

order and asserted that the court must stay the BIA’s order and

conduct its own bond hearing.     Several weeks later, the parties

filed an assented-to motion for entry of a stipulated order

based on the parties’ agreement that allowed Rivera-Medrano to

withdraw her prior motions and asked the court to enter a

stipulated agreement as a court order.

    The magistrate judge reviewed the pending motions and

issued a report and recommendation to deny them.         Doc. no. 28.

In support, the magistrate stated that, because of the pending

appeals, the motions raised the potential for interfering in the

jurisdiction of the First Circuit Court of Appeals.         The

magistrate also noted that the parties had agreed to terms on

which the first two motions would be withdrawn, making any

decision on the assented-motion to enter the proposed stipulated

order merely advisory.    Rivera-Medrano filed an objection to the

report and recommendation.     The respondents did not file a

response to the report and recommendation.



                                   3
         Case 1:20-cv-00194-JD Document 30 Filed 01/22/21 Page 4 of 10



                                 Discussion

     When a party objects to a magistrate judge’s report and

recommendation, the court makes a de novo determination of those

portions to which objection is made.          28 U.S.C. § 636(b)(1).

The court may accept, reject, or modify the report and

recommendation and may also receive additional evidence or

recommit the matter to the magistrate, if necessary.            Id.



A.   Assented-to Motion for Entry of Stipulated Order

     Rivera-Medrano objects to that part of the report and

recommendation that recommends denying the assented-to motion

for entry of a stipulated order.          She agrees with the magistrate

that the court need not reach the merits of the two preceding

motions, which are resolved by the parties’ agreement.2             She

challenges the conclusion in the report and recommendation that

granting the assented-to motion and entering the proposed

stipulated order could interfere with the First Circuit’s

jurisdiction in the matters on appeal, which would divest this

court of jurisdiction to enter the stipulated order.

     Rivera-Medrano contends that the magistrate’s

jurisdictional ruling should be reversed because it is not


     2 Because the respondents did not object to the report and
recommendation, they are deemed to have accepted the findings
and rulings made therein.

                                      4
      Case 1:20-cv-00194-JD Document 30 Filed 01/22/21 Page 5 of 10



necessary and was not briefed by the parties.        Contrary to

Rivera-Medrano’s argument, the court cannot proceed in the

absence of subject matter jurisdiction.

    Federal courts are courts of limited jurisdiction and are

authorized to consider and decide only those cases that fall

within the scope of their jurisdiction.       Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).        For that

reason, a court “is duty-bound to notice, and act upon, defects

in its subject matter jurisdiction sua sponte.”        Spooner v. EEN,

Inc., 644 F.3d 62, 67 (1st Cir. 2011); Fort Bend County, Texas

v. Davis, 139 S. Ct. 1843, 1849 (2019).       If jurisdiction is

lacking, a court can proceed no further in the case.         Godin v.

Schencks, 629 F.3d 79, 83 (1st Cir. 2010).

    As the magistrate noted, a valid notice of appeal from a

decision of this court generally divests the court of

jurisdiction over aspects of the case on appeal and confers

jurisdiction in the court of appeals.       Griggs v. Provident

Consumer Discount Co., 459 U.S. 56, 58 (1982).        Under that rule,

the district court loses jurisdiction “with respect to any

matter touching upon, or involved in, the appeal.”         United

States v. Mala, 7 F.3d 1058, 1061 (1st Cir. 1993).         The rule,

however, is subject to some exceptions.       See United States v.

Ruvalcava-Garza, 750 F. App’x 353, 356 (5th Cir. 2018);



                                   5
         Case 1:20-cv-00194-JD Document 30 Filed 01/22/21 Page 6 of 10



Williamson v. Recovery Ltd. P’ship, 731 F.3d 608, 626 (6th Cir.

2013).

     Rivera-Medrano contends that the magistrate’s report and

recommendation is wrong to the extent that it recommends denying

her assented-to motion for entry of the parties’ proposed

stipulated order.3      In support, she argues that the magistrate’s

decision “is prejudicial [to her] because, in the event that she

is re-detained under the BIA’s order, it limits her ability to

(i) file any motion to enforce this Court’s habeas order during

the pendency of the appeal before the First Circuit, and/or (ii)

seek enforcement of the parties’ agreement reflected in

Petitioner’s Assented-to Motion for Entry of Stipulated Order

of Withdrawal (DN 27)—an agreement that involved court approval

to ensure enforceability.”        Doc. no. 29, at *2.

     The jurisdictional issue anent the assented-to motion is

not whether denying that motion is prejudicial, as Rivera-

Medrano argues.      Instead, the issue is whether the court has

jurisdiction to grant the assented-to motion and enter the




     3 Despite her focus on the assented-to motion, Rivera-
Medrano also argues that the court has jurisdiction to enforce
its judgment, which is the subject of one of her underlying
motions not the assented-to motion. Based on the objection, the
court is not addressing the motion to enforce judgment on the
merits.


                                      6
      Case 1:20-cv-00194-JD Document 30 Filed 01/22/21 Page 7 of 10



parties’ agreement as a stipulated order.       The magistrate judge

recommended that the motion be denied for lack of jurisdiction.

    Based on the assented-to motion, the parties have reached

an agreement on the matters raised in Rivera-Medrano’s motion to

enforce judgment and motion to stay the BIA’s order.         Their

agreement is memorialized in the proposed stipulated order:

      Upon   consideration of Petitioner’s Assented-to
    Motion   for Entry of Stipulated Order of Withdrawal of
    Motion   to Enforce Judgment Without Prejudice, it is
    hereby   AGREED and ORDERED that:

    1. Respondents Department of Homeland Security and
    Immigration and Customs Enforcement agree that, in
    exchange for the withdrawal of Petitioner Karen
    Elizabeth Rivera-
    Medrano’s Motion to Enforce Judgment, Respondents will
    stipulate that Ms. Rivera-Medrano will not be re-
    detained while her First Circuit Court of Appeals’
    petition for review (20-1667) is pending.

    2. In addition, Respondents agree that they will not
    re-detain Ms. Rivera-Medrano while her removal
    (withholding-only) proceedings are pending before the
    agency (EOIR), should she prevail in her current
    petition for review before the First Circuit Court of
    Appeals (20-1667).

    3. Respondents’ agreement, however, is conditioned on
    Ms. Rivera-Medrano’s agreement that she will present
    herself, accompanied by counsel if she desires, to
    Respondents (more specifically, the Enforcement and
    Removal Operations (ERO)) so that she can be served
    with an Order of Supervision (OSUP) and enrolled in
    the Alternatives to Detention (ATD) program, which
    will require utilization of a GPS monitor should ERO
    decide. Ms. Rivera-Medrano agrees to this condition.

    4. In addition, Ms. Rivera-Medrano understands and
    agrees that Respondents will reserve its right to re-
    arrest and re-detain her if she violates the terms and


                                   7
      Case 1:20-cv-00194-JD Document 30 Filed 01/22/21 Page 8 of 10



    conditions of her OSUP in a manner which demonstrates
    that she poses a danger to the community or a flight
    risk either during the pendency of her First Circuit
    Court of Appeals’ petition for review or if she
    prevails in her current petition for review and her
    case is remanded to the Immigration Court.

    5. This agreement does not impact or prevent
    Respondents from re-detaining Ms. Rivera-Medrano if
    she does not prevail in her current petition for
    review in order to effectuate her final order of
    removal from the United States or if the Government
    prevails in its appeal before
    the First Circuit (20-1573), in which the District
    Court’s order requiring that a bond hearing was held
    is being challenged.

    6. Finally, Ms. Rivera-Medrano reserves her right to
    re-file a motion to enforce judgment if there is a
    violation of this stipulation. Ms. Rivera-Medrano
    also reserves her right to file separate habeas corpus
    challenging her detention or re-detention should the
    needs arise.

Doc. no. 27-1.

    Although briefing has not yet occurred in the government’s

appeal, the appeal appears to challenge the court’s order that

required the government to provide Rivera-Medrano a bond hearing

before an immigration judge and put the burden on the government

to show by clear and convincing evidence that she should not be

released on bond.   The parties’ agreement resolves issues about

Rivera-Medrano’s detention status while her appeal is pending

but does not address issues on appeal.       Therefore, the

government’s appeal of this court’s decision does not bar




                                   8
      Case 1:20-cv-00194-JD Document 30 Filed 01/22/21 Page 9 of 10



consideration of the assented-to motion for entry of the

stipulated order.

    Another jurisdictional issue exists, however.          An agreement

reached among the parties to settle matters among them is a

contract governed by ordinary contract principles.         Boston Ex.

Helicopters, LLC v. Maguire, 15-13647-RGS, 2020 WL 6828487, at

*1 (D. Mass. Nov. 20, 2020).     The court must have jurisdiction

to enforce that contract if a dispute arises.        Id.   Once

judgment has been entered, the court lacks jurisdiction to

enforce a settlement or agreement among the parties unless

jurisdiction was retained for that purpose when judgment

entered.   Id.; see also May v. Fluor Fed. Solutions, LLC, 16-cv-

587-J-32-JRK, 2018 WL 398556, at *3 (M.D. Fl. Jan. 12, 2018);

Wilmington Tr. Co. v. Hellas Telecomms., S.a.r.l. 12-CV-

8686(JPO), 2016 WL 7339112, at *4 (S.D.N.Y. Aug. 4, 2018).

    The assented-to motion to enter the proposed stipulated

order of parties’ agreement was filed after judgment was entered

in this case.   For that reason, the court was not asked to and

did not retain jurisdiction to enforce the agreement provided in

the assented-to motion.    As a result, the court lacks

jurisdiction to enter the proposed stipulated order.

    Nevertheless, the parties’ agreement may be enforced in a

different case by any court with jurisdiction over the matter.



                                   9
        Case 1:20-cv-00194-JD Document 30 Filed 01/22/21 Page 10 of 10




B.    Motions to Enforce and to Stay

      The parties have agreed that Rivera-Medrano is withdrawing

her motions to enforce this court’s judgment and to stay the

decision of the BIA (documents nos. 25 and 26) in return for

agreed actions or forbearance by the government.           That result

renders the pending motions moot.



                                 Conclusion

      For the foregoing reasons, the magistrate judge’s report

and recommendation (document no. 28) is approved as modified by

this order.

      The petitioner’s motions to enforce judgment and for a stay

(documents nos. 24 and 25) are terminated as moot.

      The assented-to motion for entry of a stipulated order of

withdrawal (document no. 29) is denied for lack of jurisdiction.

      SO ORDERED.



                                    ______________________________
                                    Joseph A. DiClerico, Jr.
                                    United States District Judge
January 22, 2021

cc:   Counsel of record.




                                     10
